Title: Henry Clay to James Madison, 3 June 1830
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Ashland
                                
                                3d. June 1830
                            
                        
                        
                        
                        Mr. Henderson, an eminent Attorney and Counseller at Law, residing in the State of Mississippi, who will
                            present to you this letter, being desirous of your acquaintance, I take much pleasure in introducing him to you as a
                            gentleman of high and Respectable consideration in his own State and worthy of it wherever he may go.
                        
                            
                                
                            
                        
                    